DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Response to Amendment
Claims 1 and 52 are amended and claims 2-39 remain cancelled.  Claims 1 and 40-52 are pending.

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered and are persuasive.  
Regarding the rejections of claims 1, 52, 40-41, 43, and 45- 51 under §103, Applicant’s arguments that the amendment to claims 1 and 52 overcomes the previous grounds of rejection are persuasive, and the rejections are withdrawn.  Upon further search and consideration, however, new grounds for rejecting claims 1 and 40-52 under §103 as unpatentable over De Simon (EP 0851127) in view of Patey (US 2015/0275902 A1) and Nicq (US 9,551,629 B2) and in further view of Singh (US 7,515,076 B1) are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 40-41, 43, 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over De Simon (EP 0851127) in view of Patey (US 2015/0275902 A1) and Nicq (US 9,551,629 B2), and in further view of Singh (US 7,515,076 B1).

As to claim 1, De Simon teaches “[a] pump assembly (FIG. 2, [0040], diagnostic apparatus applied to vacuum pump 100) comprising: 
a pump (vacuum pump 100), an associated motor controller (FIG. 2, [0051]-[0052], control unit 20 operably coupled with processing unit 40); and 
an accelerometer ([0045], vibration transducer 31 may be an accelerometer) mounted on said pump (FIG. 2, [0046], vibration transducer 31 mounted on vacuum pump 100); 
said motor controller being configured to control power supplied to drive said pump ([0051], control unit 20 supplies power to vacuum pump 100) and to receive data output from said accelerometer ([0052], processing unit 40 receives signals from vibration transducer 31), said motor controller comprising processing circuitry (FIG. 3, processing unit 40 including microprocessor 41) configured to select sampling times for sampling the data output from said accelerometer ([0080])” “wherein the processing circuitry is further configured to process sampled data received from said accelerometer to determine accelerations experienced at said pump due to said pump operation (FIG. 4a, blocks 225 and 230; [0046]-[0048], [0052], [0077], and [0080]-[0081]).”
De Simon does not expressly teach that the processing unit 40 is integrated within control unit 20 and therefore does not teach “said motor controller being configured” “to receive data output from said accelerometer.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the processing unit 40 in control unit 20, such as by including processing unit 40 within a same overall electromechanical unit, because processing unit 40 is operably coupled with the control unit 20 as an overall diagnostic apparatus (paragraphs [0051]-[0052]) so that combining the interoperating units into a single unit would provide a simpler and more compact overall diagnostic unit. 
De Simon does not describe whether or not the pump motor includes a switched-type drive such as inverters used for PWM driven motors and therefore does not expressly disclose “drive voltage switching times.”  Drive voltage switching is a fundamental characteristic of many pump power supplies such as an inverter used as a pump drive disclosed by Patey (US 2015/0275902 A1) (see paragraph [0021]).  It would therefore have been obvious to one of ordinary skill in the art to have configured the vacuum pump disclosed by De Simon to include a switching-type driver such as the inverter disclosed by Patey since such a combination would have been a customary design choice for one of ordinary skill in the art.  
The combination of De Simon and Patey does not expressly teach that the processing circuitry is configured to select sampling times for sampling the data output from said accelerometer “based on drive voltage switching times in motor controller data so as to sample the data output from said accelerometer at sampling times that are each different from the drive voltage switching times.”
Nicq teaches a system/method for acquiring a vibration signal of a rotary motor including “processing circuitry configured to sample the data output from said accelerometer (FIG. 1, sampling means 5) based on motor controller data indicative of drive voltage (col. 3, lines 58-67 sampling means 5 samples vibration signal with a sampling signal synchronized with current rotational shaft speed.  Examiner notes that shaft speed is indicative of drive voltage).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the vibration signal detection performed by De Simon’s vibration detection components including vibration transducer 31 and/or processing unit 40 and as modified by Patey to include an inverter pump drive having switching times.  In such a configuration, the shaft rotation speed information directly corresponds to and therefore indicates voltage switching times, and the sampling times that are synchronous with shaft speed are consequently synchronous with successive drive voltage switching times and would incidentally occur between successive drive voltage switching times.  The motivation for combining Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the combined system of De Simon as modified by Patey would have been to correlate vibration signal spectral results with the periodic driver of the vibration signal as disclosed by Nicq (col. 1, lines 23-30) to enable correlation between motor operation in terms of rotation while improving spectral analysis processing efficiency by avoiding the excess storage and processing that would otherwise be required for re-sampling vibration signal data to correlate the vibration amplitudes with motor rotation speed as disclosed by Nicq (col. 1, lines 63 through col. 2, line 3).  A further motivation for combining Nicq’s disclosed synchronized sampling with the combined system of De Simon as modified by Patey would be to reduce potential signal interference cause by voltage switching transients that are characteristic of switching drives as disclosed by Oliaei (US 2016/0241146 A1) (see FIG. 7 block 708; [0034]-[0035], and [0037]; Abstract).
Nicq teaches a system for synchronizing sampling with voltage switching frequencies in a manner in which switching times would be incidentally be avoided during sampling (unless the sampling and switching times/phases were synchronized) but does not expressly teach avoiding such time/phase synchronicity between the sampling and switching times and therefore does not expressly teach that the processing circuitry is configured to select sampling times for sampling the data output from said accelerometer based on drive voltage switching times in motor controller data “so as to sample the data output from said accelerometer at sampling times that are each different from the drive voltage switching times.”
Singh discloses a system for reducing switching noise in a SOC integrated circuit including an analog-to-digital converter and that is configured to select sampling times for sampling data output based on drive voltage switching times so as to sample the data output at sampling times that are each different from the drive voltage switching times (col. 2 lines 50-63, col. 4 lines 5-8 and 28-43, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Singh’s teaching of selecting/setting sampling times (phase) so as to sample data at sampling times that are each different from voltage switching times with the system disclosed by De Simon as modified by Patey and Nicq such that Nicq’s disclosed use of a sampling frequency that is synchronized in frequency with voltage switching times is further phase offset from voltage switching times so as to sample the data output from said accelerometer at sampling times that are each different from the drive voltage switching times.  The motivation would have been to avoid or reduce interference/noise known to be associated with voltage switching times from affecting sampling as disclosed by Singh.

As to claim 40, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said processing circuitry is operable to correlate said sampled data received from said accelerometer with further motor controller data (De Simon: FIG. 4a, [0081]-[0085] spectral analysis entails correlation of vibration signal data (signals ACQSL and ACQSH) with estimated rotation frequency Ft that is proportional to the determined motor drive frequency Fecc).”

As to claim 41, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said further motor controller data comprises motor control data indicative of motor control signals generated by said motor controller (De Simon: [0051], [0055]-[0056], [0083] motor drive frequency FRMO is a characteristic of feeding voltage from control unit 20).”

As to claim 43, the combination of the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said pump comprises a rotor (De Simon: FIG. 1; [0034], vacuum pump 100 includes a rotatable shaft 123), and said processing circuitry is operable to determine at least one of rotor angular position and rotor speed from further motor controller data (De Simon: Figure 4A; [0081] to [0083] shafts/rotors move in a rotational rather than linear translational manner and therefore rotation speed and rotation frequency are essentially the same thing so that shaft/rotor speed is measured in terms of rpm or rps.  It is a measure of travel (in rotations that physically correlated to distance via diameter of rotor) per unit time).”

As to claim 45, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said processing circuitry is configured to convert the sampled data from said accelerometer to the frequency domain (De Simon: FIG. 4a, block 230, [0081], vibration data converted to frequency domain via FFT).”

As to claim 46, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said processing circuitry comprises comparison circuitry (De Simon: FIG. 3, processing unit 40 comprises microprocessor 41) for comparing data output by said accelerometer and processed by said processing circuitry (De Simon: FIG. 4a, block 230, vibration data processed via spectral analysis) with at least one threshold value (De Simon: FIG. 4b, block 315, [0124]) to generate at least one warning signal (De Simon: FIG. 4b, block 320, [0126]).”

As to claim 47, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 46, further comprising output circuitry for outputting warning indications (De Simon: [0061], diagnostic apparatus includes devices for visual and/or audio warning signals), said output circuitry being configured to be triggered by said at least one warning signal (De Simon: [0061], devices for warning activated by a signal generated by microprocessor 41 upon reaching alarm conditions).”

As to claim 48, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, said pump further comprising a battery for providing power to said accelerometer (Patey: [0034]-[0035]), said pump comprising a data store for storing data received from said accelerometer (De Simon: FIG. 3, [0058]).”

As to claim 49, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said accelerometer is mounted on said pump (De Simon: FIG. 2, [0046]); and said motor controller being separate from said pump (De Simon: FIG. 2) and being configured to receive data from said accelerometer via at least one of a wired and a wireless connection (De Simon: [0052], processing unit 40 receives data from vibration transducer 31 via lead 33).”

As to claim 50, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said pump comprises a pump mechanism (De Simon: FIG. 1, [0034], vacuum pump 100 and motor 121) and a pump housing (De Simon: [0034], cylindrical casing 101).”
 Neither De Simon nor Nicq teaches “said motor controller is mounted within a housing that is rigidly connected to said pump housing, said accelerometer being mounted within said motor controller housing.”
Patey teaches “said motor controller is mounted within a housing (FIG. 5, [0034]) that is rigidly connected to said pump housing (FIG. 1, [0021] and [0034]), said accelerometer being mounted within said motor controller housing ([0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the pump and diagnostic apparatus configuration disclosed by De Simon as modified by Nicq to include some form of housing for the motor controller as disclosed by Patey to protect the electrical/electronic components from damage such as from environmental conditions and/or external forces in an operating environment.  It would further have been obvious to one of ordinary skill in the art before the filing date to have combined Patey’s teaching of housing the accelerometer within motor controller housing for configurations in which the motor controller is fixed with respect to the pump as disclosed by Patey (paragraph [0034]). 

As to claim 51, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, said pump comprising a compressor or a vacuum pump (De Simon: FIG. 2, [0034], vacuum pump 100); wherein said vacuum pump comprising at least one of a turbo-molecular pump, a dry pump, and a rotary vane pump (De Simon: [0034], vacuum pump 100 is a turbomolecular pump).”

As to claim 52, De Simon teaches “[a] method of analysing data received from an accelerometer mounted on a pump (FIG. 2 vacuum pump 100 and vibration transducer 31, [0040], FIGS. 4a and 4b) comprising: 
receiving data output from said accelerometer ([0052], processing unit 40 receives signals from vibration transducer 31); 
receiving motor controller data from a motor controller for controlling a drive motor of said pump (FIG. 2, [0055]-[0057]); and 
processing said acceleration data in conjunction with said motor controller data to determine accelerations experienced at said pump due to operation of said pump (FIG. 4a, blocks 225 and 230; [0046]-[0048], [0052], [0077], and [0081]), wherein said step of receiving data output from said accelerometer comprises sampling data signals output from said accelerometer ([0080]).”
De Simon does not describe whether or not the pump motor includes a switched-type drive such as inverters used for PWM driven motors and therefore does not expressly disclose “switching time points” or “wherein a timing of said sampling is set based on switching time points indicated by the motor controller data so that each sampling occurs at a different time from said switching time points.”  Drive voltage switching is a fundamental characteristic of many pump power supplies such as an inverter used as a pump drive disclosed by Patey (US 2015/0275902 A1) (see paragraph [0021]).  It would therefore have been obvious to one of ordinary skill in the art to have configured the vacuum pump disclosed by De Simon to include a switching-type driver such as the inverter disclosed by Patey since such a combination would have been a customary design choice for one of ordinary skill in the art.  
The combination of De Simon and Patey does not expressly teach “wherein a timing of said sampling is set based on switching time points indicated by the motor controller data so that each sampling occurs at a different time from said switching time points.”
Nicq teaches a method for acquiring a vibration signal of a rotary motor including wherein a timing of said sampling is set based on switching points indicated by a motor controller (col. 3, lines 58-67 sampling means 5 samples vibration signal with a sampling signal synchronized with current rotational shaft speed.  Examiner notes that shaft speed is indicative of drive voltage).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the vibration signal detection performed by De Simon’s vibration detection components including vibration transducer 31 and/or processing unit 40 and as modified by Patey to include an inverter pump drive having switching times.  In such a configuration, the shaft rotation speed information directly corresponds to and therefore indicates voltage switching times, and the sampling times that are synchronous with shaft speed are consequently synchronous with successive drive voltage switching times.  The motivation for combining Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the combined system of De Simon as modified by Patey would have been to correlate vibration signal spectral results with the periodic driver of the vibration signal as disclosed by Nicq (col. 1, lines 23-30) to enable correlation between motor operation in terms of rotation while improving spectral analysis processing efficiency by avoiding the excess storage and processing that would otherwise be required for re-sampling vibration signal data to correlate the vibration amplitudes with motor rotation speed as disclosed by Nicq (col. 1, lines 63 through col. 2, line 3).  A further motivation for combining Nicq’s disclosed synchronized sampling with the combined system of De Simon as modified by Patey would be to reduce potential signal interference cause by voltage switching transients that are characteristic of switching drives as disclosed by Oliaei (US 2016/0241146 A1) (see FIG. 7 block 708; [0034]-[0035], and [0037]; Abstract).
Nicq teaches a system for synchronizing sampling with voltage switching frequencies in a manner in which switching times would be incidentally be avoided during sampling (unless the sampling and switching times/phases were synchronized) but does not expressly teach avoiding such time/phase synchronicity between the sampling and switching times and therefore does not expressly teach wherein a timing of said sampling is set based on switching time points indicated by the motor controller data “so that each sampling occurs at a different time from said switching time points.”
Singh discloses a system for reducing switching noise in a SOC integrated circuit including an analog-to-digital converter and that is configured to select sampling times for sampling data output based on drive voltage switching times so that each sampling occurs at a different time from said switching time points (col. 2 lines 50-63, col. 4 lines 5-8 and 28-43, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Singh’s teaching of selecting/setting sampling times (phase) so that each sampling occurs at a different time from said switching time points with the system disclosed by De Simon as modified by Patey and Nicq such that Nicq’s disclosed use of a sampling frequency that is synchronized in frequency with voltage switching times is further phase offset from voltage switching times so that each sampling occurs at a different time from said switching time points.  The motivation would have been to avoid or reduce interference/noise known to be associated with voltage switching times from affecting sampling as disclosed by Singh.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Patey, Nicq, and Singh, and in further view of Goetze (US 2010/0054957).

As to claim 42, the combination of De Simon, Patey, Nicq, and Singh teaches “[t]he pump assembly according to claim 1, wherein said motor controller comprises at least one sensor (De Simon: FIG. 2, [0042] and [0053]), said further motor controller data comprising” “at least one of current output-4- to drive said pump, voltage output to drive said pump, temperature and power ([0056]); and wherein said pump comprises a rotor (De Simon: FIG. 1, [0034]) and” “sensing rotor speed or rotor angular position  (De Simon: FIG. 4a; [0081]-[0083]).
Neither De Simon nor Nicq explicitly teaches “data received from said at least one sensor, and wherein said at least one sensor is for sensing” and “said at least one sensor is for” relating to sensing “current output” and “voltage output” and “rotor speed or rotor angular position.”
Goetz teaches “data received from said at least one sensor, and wherein said at least one sensor is for sensing” and “said at least one sensor is for ([0043], “microprocessor 22 can be connected to a determining device, not illustrated, for determining further parameters of the turbomolecular pump and/or for determining ambient conditions.”).” 
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Goetz to have utilized sensors in the pump diagnostic apparatus disclosed by De Simon as modified by Patey and Nicq to provide the operational parameter data such as the current output to drive said pump and the voltage output to drive said pump and the rotor speed or angular position to the controller (control unit 20 and/or processing unit 40).  The motivation would have been to actively measure/detect the parameters in real time so that vibration data to which the parameters are correlated as part of spectral analysis is more accurately analyzed.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Patey, Nicq, Singh, and Goetze, and in further view of Hong (CN101187589).

As to claim 44, the combination of De Simon, Patey, Nicq, Singh, and Goetz teaches “[t]he pump assembly according to claim 42, said processing circuitry being operable to generate” “condition data (De Simon: Fig. 4b, block 320; [0126]) from said data received from said accelerometer (De Simon: FIG. 4a, block 225) and at least one of said rotor angular position data and said rotor speed (De Simon: FIGS. 4a, block 235]).”
None of De Simon, Patey, Nicq, Singh, and Goetz expressly teaches said processing circuitry being operable to generate “rotor condition data.”
Hong discloses to generate “rotor condition data (determine rotor balance metric “once per revolution of rotor” based on rotor vibration signals processed in combination with rotor speed and phase (angular position); Abstract; page 3, Summary of the Invention, second paragraph beginning with “[i]n order to achieve the above objective …”; page 4, Detailed Ways, first paragraph beginning with “[a]s shown in the accompanying drawings …”; page 4, Detailed Ways, eighth paragraph beginning with “[a]fter obtaining the vibration signal …”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Hong’s teaching of generating rotor condition data based on vibration signals and rotor speed and/or rotor angular position data to the diagnostic system/method disclosed by De Simon as modified by Patey, Nicq, Singh, and Goetz to generate rotor condition data in the alternative or in addition to determining general motor condition.  The motivation would have been to leverage the vibration signal data and rotor specific data disclosed by De Simon for determining rotation specific wear to generate more particularized information regarding the key pump motor component (i.e., the rotor) that due to its being the moving part is likely to be associated with vibrational signatures associated with damage (e.g., wear).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863